Citation Nr: 1436842	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran does not have a right knee disability related to service. 

2. The Veteran does not have a left knee disability related to service. 


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by active military service nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 
2. A left knee disorder was not incurred in or aggravated by active military service nor may it be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, social security administration records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed left knee disability in August 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claim for a right knee disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a right knee disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims that he injured both knees in service and that his current bilateral knee disabilities are the result of such injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran seeks service connection for a right and left knee disability.  He contended in a May 2010 statement that his bilateral knee pain was the result of physical training during basic training, specifically, the forced marching during his army career.  He contended he fell during basic training while marching and twisted his ankle.  He elaborated stating while in Germany, he was climbing in and out of trucks as part of his daily duties.  Here, he again fell, twisted his ankle and bruised his knees.  He alleged "the knee would not seem to hold up under the repetition of climbing and jumping in and out of the trucks." 

At the outset, the Board notes that the first post-service evidence in the record of arthritis of the right knee was in December 2001 (see December 2001 private treatment record where the Veteran was diagnosed with degenerative arthritis) and evidence of arthritis of the left knee was in December 2003 (see December 2003 private treatment record noting the Veteran was diagnosed with bilateral degenerative joint disease).  Although an August 2010 VA examination noted the Veteran reported to the examiner that he was diagnosed with degenerative joint disease of both knees around 1992, as further discussed below, the Board does not find the Veteran's assertions credible in light of post-service treatment records.  Furthermore, regardless of whether the Veteran was diagnosed with arthritis of both knees around 1992 or in 2001 and 2003, as the post-service medical evidence does not show that the Veteran's bilateral osteoarthritis of the knees had its onset within a year of service discharge in July 1971, service connection for arthritis of the knees on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).

Upon careful consideration of the Veteran's allegation in conjunction with all the evidence of the record, and for the reason's set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims. 

Service personal records show the Veteran was a heavy vehicle driver.  The record does not reflect any right knee injuries, problems or complaints.  A July 1971 service treatment record denoted the Veteran suffered a left knee laceration after falling down while playing football.  The Veteran's July 1971 separation examination was silent of any complaints of right or left knee pain or injuries.

There are post-service VA medical opinions that are supportive and against his claim that his current left knee disability was incurred in or aggravated by service. 

In support of the claim is an October 2010 VA provider's opinion that the Veteran's degenerative joint disease of the left knee as likely as not began during his active military service.  The provider explained that the Veteran "was in the ARMY, from 1969 to 1971, and I am told that" the Veteran "was injured during his active duty military service in 1971."  The Board finds this medical opinion to be of little probative value.  The use of the phrase "I am told denotes that the provider did not review the Veteran's service treatment records, but was rather told that an incident occurred to the Veteran during service.  Moreover, the medical provider noted that the Veteran asked for a letter to be written on his behalf for his service connection claim for his left knee injury, further indicating that the Veteran had informed the provider of his in-service incidents rather than the provider reviewing the Veteran's service treatment records.  Based on an inaccurate factual premise, the provider's opinion has little probative value.  The provider provided no medical reasoning for his conclusory opinion.  He did not discuss the extent of the Veteran's injury in service or how the Veteran's current diagnoses of degenerative joint disease related to his laceration injury in service.  

Evidence against the claim is an August 2010 VA examination opinion.  Prior to rendering his opinion, the VA examiner conducted a comprehensive review of the claims files, to include the Veteran's service and post-service medical records, as well as a physical evaluation of his left knee.  The examiner noted that the Veteran reported he had experienced knee pain most of his life.  The Veteran further reported he was diagnosed with degenerative joint disease around 1992 and had a partial right knee replacement in 2007.  The examiner opined that the Veteran's left knee degenerative joint disease is not related to his left knee laceration while in service because "these are two separate conditions, one does not cause the other."  

The Board finds that the August 2010 examiner's opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative and persuasive than the conclusory opinion of the October 2010 VA treatment.  The August 2010 examiner had thoroughly reviewed and discussed all the evidence, and performed a full examination of the Veteran's left knee.  The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Here, the August 2010 examiner provided a complete rationale for his opinion, and reviewed and relied on the Veteran's service treatment records and post-service medical records.  Furthermore, the examiner's opinion is consistent with the record.  There were no complaints of left knee pain or problems noted during service, only a superficial abrasion, which the examiner opined does not cause degenerative joint disease.  

There is no competent and probative evidence contradicting the August 2010 examiner's opinion.  The Veteran's lay opinion that his current left knee degenerative joint disease was related to his in-service injury is not probative and not competent.  Although lay persons are competent to provide opinions on some medical issues, the specific matter here (degenerative joint disease of the left knee) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not competent to say his current degenerative joint disease is related to an in-service laceration injury over 30 years prior or any other incident.  That is a medical question that requires a medical opinion.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); also see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Although the Veteran asserted in his August 2010 VA examination that he has "experienced knee pain most of his life" and was diagnosed with degenerative joint disease of both knees around 1992, the Board does not find him credible in light of post-service treatment records. 

Private post-service medical records go as far back as 1998, at which time the Veteran was seen for pain in his right heel.  The first medical records relating to the right knee pain begin in November 2001, at which time the Veteran reported to the medical provider that he had chronic pain over the last year and denied any pinpoint history of trauma.  Upon x-ray examination, the Veteran was diagnosed with degenerative arthritis of the right knee in December 2001 and mild narrowing in the left knee.  In May 2003, the Veteran complained of pain in his left heel.  The Veteran's first report of left knee pain in the record was in December 2003, reporting to the medical provider that he "has onset of some knee pain in the left."  The Veteran's left knee was x-rayed and the examiner noted that "on the left there is really not a lot of joint space narrowing, though he does have bilateral patellofemoral osteophyte formation," and the Veteran was diagnosed with bilateral knee degenerative joint disease.  

Private post-service medical records are silent as to any complaints of right knee pain or right knee injury until 2001, over 30 years after the Veteran left service and silent as to any complaints of left knee pain or problems until 2003, over 32 years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran has made a statement that he has experienced knee pain most of his life, those statements are inconsistent with the lack of report of bilateral knee symptoms for over 30 and 32 years following separation from service, in light of the fact that he reported other orthopedic symptoms, i.e. his right and left heel symptoms, during that time.  Additionally, the Veteran averred he suffered right knee pain for only a year prior to his December 2001 medical appointment and complained of an onset of left knee pain during his December 2003 medical visit. 

Furthermore, the Veteran's assertion that he was diagnosed with degenerative joint disease of both knees around 1992 is inconsistent with the diagnoses from the December 2001 x-ray examination, which diagnosed the Veteran with mild narrowing in the left knee.  The record reflects the Veteran was not diagnosed with left knee degenerative joint disease until a December 2003 x-ray.  Even if the Board were to find the Veteran's assertions credible, the Board would still find there is no connection between degenerative joint disease diagnosed in 1992 and service. 

The evidence thus weighs against a finding that a current knee disability is related to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


